Citation Nr: 1716862	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  

2.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to November 28, 2014, and as 70 percent disabling since that date.  

3.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 and May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, August 2012, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Winston-Salem, North Carolina.  Jurisdiction of the claims resides with the St. Petersburg, Florida VARO.  

In June 2016, the Board remanded the Veteran's claims for entitlement to an initial rating in excess of 30 percent for bilateral pes planus and entitlement to service connection for a TBI to afford the Veteran a hearing before the Board.  In correspondence dated in February 2017, the Veteran was notified that he was scheduled for a videoconference hearing at the VARO in St. Petersburg.  The Veteran contacted the VARO in February 2017 and requested that the hearing be canceled.  As such, there is no outstanding hearing request of record.   

In a June 2015 rating decision, the Fargo, North Dakota VARO granted a 70 percent rating for PTSD effective November 28, 2014.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issue remained in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims on appeal can be reached.

With regard to the claims for entitlement to increased ratings for bilateral pes planus and PTSD, additional procedural development is required. Specifically, to have the AMC issue an SSOC that addresses all the evidence received since issuance of December 2013 supplemental statement of the case (SSOC) for the bilateral pes planus issue and since December 2013 statement of the case (SOC) for the PTSD issue.  The Board notes that additional medical evidence including VA examinations was associated with the claims file since December 2013.   However, there is no indication that these VA treatment records and examination reports have been cited or considered by the AOJ in any SSOC.  Therefore, on remand, the AOJ must issue an SSOC addressing the issues of entitlement to an initial rating in excess of 30 percent for pes planus and initial increased ratings for PTSD, rated as 30 percent disabling prior to November 28, 2014, and as 70 percent disabling since that date for consideration of VA evidence received into the record since issuance of the December 2013 SSOC with regard to the pes planus issue and the December 2013 SOC with regard to the PTSD issue.  See 38 C.F.R. §19.9; 20.1304(c).

With regard to the claim of entitlement to service connection for a TBI, the Veteran was afforded a VA examination to obtain an etiology opinion in November 2013.  The examiner diagnosed the Veteran with a mild TBI and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that although the Veteran was diagnosed with a mild TBI, there was no objective evidence that the Veteran has residuals of a TBI.  The examiner concluded that because there was no evidence of residuals of a TBI, it is unlikely that the Veteran's emotional and behavioral symptoms were secondary to his PTSD rather than a TBI.  

The Board finds the November 2013 VA examination report is inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (finding that when VA provides an examination, that examination must be adequate).  The VA examiner diagnosed a TBI but then concluded that there were no residuals of a TBI and attributed emotional and behavioral symptoms to PTSD.  The examiner provided no explanation for the conclusion that the Veteran has a diagnosis of a TBI but has no residuals thereof or for the conclusion that the emotional and behavioral symptoms were attributable to PTSD.  Consequently, the Veteran should be afforded another examination.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any traumatic brain injury.  The Veteran's claims file should be reviewed by the examiner prior to the examination.   Any indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and the November 2013 VA examination, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any traumatic brain injury began in service, was caused by service, or is otherwise related to service, to include whether it was caused by the claimed in-service explosion in November 2006.  A complete rationale should be provided for any opinion or conclusion expressed.  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




